Citation Nr: 0842840	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1958 with additional time in the U. S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In January 2006, the veteran presented sworn testimony during 
a personal hearing at the Indianapolis VARO which was chaired 
by a member of the RO's Appeals Team.  A transcript of the 
hearing has been associated with the veteran's claims file.


FINDING OF FACT

The vetera's left knee disability may not be attributable to 
his military service.  


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008).  In particular, the amended regulation removes the 
third sentence of 38 C.F.R. § 3.159(b)(1) which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
Additionally, the fourth sentence of 38 C.F.R. § 3.159(b)(1) 
is changed to read, "The information and evidence that the 
claimant is informed that the claimant is to provide must be 
provided within one year of the date of the notice."  The 
amended regulation also adds a new paragraph, (b)(3), to 
38 C.F.R. § 3.159 which states that no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through January 2005 and 
January 2006 notice letters, the veteran received notice of 
the information and evidence needed to substantiate his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Finally, a March 2006 correspondence from 
the RO provided the veteran with notice on effective date and 
disability rating elements.  See e. g., Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claim must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i).  As will be further 
discussed below, the veteran's service treatment records 
(STR's) are unavailable for review.  As such, VA has met its 
heightened obligation to assist a veteran in light of the 
unavailability of the veteran's STR's.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which STR's are presumed 
destroyed includes the obligation to search for alternative 
medical records).  In this regard, all relevant and available 
VA and private treatment records are associated with the 
claims folder.  For those records that appear to be missing, 
the Board has carefully reviewed the claims file and 
concludes that VA has fully discharged its duty to make 
further attempts to obtain such records for the reasons 
discussed below.  See 38 C.F.R. § 3.159(c).  

The Board observes that the RO notified the veteran as to the 
unavailability of his STR's in the April 2005 rating 
decision.  In attempting to retrieve the veteran's service 
personnel and medical records the RO learned that his records 
were destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  In light of this response, the RO 
informed the veteran in the April 2005 rating decision that 
his STR's were unavailable and that any further attempts to 
retrieve them would be futile.  The RO also asked the veteran 
to assist in reconstructing his service data by submitting 
additional information regarding treatment during service 
and, in the January 2006 letter, expressly notified him of 
alternative types of evidence, including witness statements, 
to support his claims and sending him a National Archives and 
Records Administration Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055) to be filled out and 
returned to the RO.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support her claim).  The 
Board is therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e).  Therefore, a 
remand for additional examination would serve no useful 
purpose.  

The veteran has submitted private records from August 1998, 
which clearly attribute the veteran's claimed disability to 
an accident when he slipped and fell on a wet floor on August 
27, 1998, well after his separation from service in 1958.  
Given that his separation from service examination showed no 
disability and that his currently diagnosed disability has 
been clearly attributed to an intercurrent cause, the Board 
concludes that there is enough competent medical evidence to 
proceed on the claim.  An examination is not required.  See 
McLendon, supra.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for left 
knee condition.  Service connection requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304 (2008); See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant. See 38 U.S.C.A. § 5107(b) (West 2002).

As previously noted, the veteran's STR's were destroyed in a 
fire and are unavailable for review.  The veteran completed 
and submitted an NA Form 13055 in February 2006 so that a 
more thorough search for any remaining STR's could be 
performed.  As of the date of this decision, no additional 
information has been received.

The veteran has submitted private treatment records from 
Marion General Hospital in Marion, Indiana.  Pertinent to 
this claim are treatment records from August 1998, when the 
veteran reported to the Emergency Room complaining of a "bum 
knee" after he slipped and fell on a wet floor and "bent 
[his] knee backwards".  The examiner reported that the 
veteran's left knee was slightly swollen and noted that the 
veteran was unable to bear his full weight on his left leg.  
The examiner further noted that the veteran had hydroflexed 
his left knee and the examiner diagnosed a left knee strain 
and provided the veteran with crutches and a knee 
immobilizer.  X-rays revealed mild tri-compartmental changes, 
but no acute abnormality within the left knee.  It was not 
reported that the veteran mentioned an injury to his left 
knee during service.  

The Board notes that when the veteran initially filed the 
present claim, in August 2004, he also submitted a statement 
which asserted that he injured his left knee in 1956 when he 
stepped into a tank track during service.  The veteran's 
statement further asserted that he received treatment for 
this injury in 1956 at the Aid Station in Fort Carlson, 
Colorado.  The veteran reiterated this assertion in another 
statement to the RO in January 2005.  

As previously noted, the veteran's STR's are unavailable for 
review, and thus, there is no way to corroborate the 
veteran's statement.

However, the veteran testified during the aforementioned 
January 2006 hearing that he did not receive treatment for 
his left knee condition at Fort Carlson, Colorado or at any 
time during his service.  Instead, the veteran stated that 
after he stepped into the tank track during a training 
exercise, his knee swelled up and he was given ten days off 
duty.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as injuring his left knee in service.  
See e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board 
is charged with the duty to assess the credibility and weight 
given to evidence.  Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the United State Court of Appeals for Veterans Claims 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether evidence submitted by a 
veteran is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the present case, the Board notes that the veteran's 
statements about whether or not he received treatment in 1956 
have not been consistent during the appeal process.  Given 
the veteran's most recent testimony asserting a lack of 
medical treatment for his left knee condition in 1956, there 
is no evidence that the veteran suffered from this condition 
in service, nor is there a medical opinion to link the 
current disability to service.  The veteran's claim must 
fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
degenerative joint disease of the left arm related to 
service.  There is not an approximate balance of evidence.  


ORDER

Service connection for left knee condition is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


